UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1419


GABRIEL MARTINEZ VASQUEZ, a/k/a Gabriel Martinez,

                  Petitioner,

             v.

MICHAEL B. MUKASEY,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    December 18, 2008               Decided:   January 22, 2009


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arturo H. Hernandez, ARTURO H. HERNANDEZ, PC, Silver Spring,
Maryland, for Petitioner. Gregory G. Katsas, Assistant Attorney
General, Carol Federighi, Senior Litigation Counsel, Paul T.
Cygnarowicz, Trial Attorney, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gabriel    Martinez     Vasquez      (“Martinez”),        a    native      and

citizen of Mexico, petitions for review of an order of the Board

of Immigration Appeals (“Board”) denying his motion to remand

and dismissing his appeal from the immigration judge’s order

denying       his   application      for   cancellation         of    removal.            The

immigration judge found Martinez failed to show he was of good

moral character, that he had been continuously present in the

United States for ten years or that his removal would be an

exceptional and extremely unusual hardship to his family.                                 See

8 U.S.C. § 1229b(b)(1) (2006).             We deny the petition for review.

              We    are   without    jurisdiction          to   review       the   Board’s

affirmance of the immigration judge’s finding that Martinez was

not of good moral character or that his removal would be a

hardship to his family, as defined under 8 U.S.C. § 1229b(b)(1).

See    Jean    v.   Gonzales,    435    F.3d   475,       481-82     (4th     Cir.    2006)

(court    does      not   have   jurisdiction        to    review     the     denial       of

cancellation of removal); see also Obioha v. Gonzales, 431 F.3d

400, 405 (4th Cir. 2005) (“It is quite clear that the gatekeeper

provision      bars   our   jurisdiction       to    review     a    decision        of   the

B[oard] to actually deny a petition for cancellation of removal

or the other enumerated forms of discretionary relief.”).                                  We

find    substantial       evidence     supports      the    Board’s      finding          that



                                           2
Martinez was not continuously present in the United States for

ten years prior to service of the notice to appear.

           The    Board’s    decision       denying   Martinez’s       motion    to

remand is reviewed for abuse of discretion.                 Obioha, 431 F.3d at

408.   We find no abuse of discretion because Martinez failed to

establish that the new evidence he intended on submitting was

previously unavailable.

           Accordingly,     we   deny       the   petition   for     review.      We

dispense   with    oral     argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                PETITION DENIED




                                        3